Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed on January 31, 2022 (hereinafter “Am.”) has been entered.
Drawings
The drawings were received on January 31, 2022.  These drawings are not accepted because the drawings do not show the widest width in amended claim 1 as required by 37 CFR 1.83(a).
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in the interviews with Mr. Jonathan Miller on February 8-10, 2022.
	In the specification:
a.	Amend paragraphs [0257] – [0259] as follows:
[0257]    As shown in FIG. 25, the extending portion 26 (the rear portion 26A) extending from the lower portion of the gripping portion 24 has an extension width W3’ on one side (the right side) wider than the extension width W4’ on the other side (the left side) (W3’ > W4’).

[0258]    As shown in FIG. 25, the side portion 26B extends from the edge portion (the first side edge portion 24h1) on one side (the right side) of the gripping portion 24 to one side (the right side).  The rear portion 26A and the side portion 26B are continuously provided from the lower portion of the gripping portion 24 to one side (the right side).  The width of the extending portion 26 is the widest (Wmax) at the lower portion (the lower right portion) on one side of the gripping portion 24.
                          
[0259]    In other words, the width of the extending portion 26 is the widest (Wmax) at the boundary between the rear portion 26A and the side portion 26B.  The side portion 26B is provided in an area from the lower end portion to the middle portion in the vertical direction on one side (on the right side) of the gripping portion 24.  That is, the side portion 26B is not provided on the upper portion on one side (on the right side) of the gripping portion 24.

b.	Amend the numbering paragraphs [0001] and [0002] on page 3 of Applicant’s amendment filed on January 31, 2022 by numbering paragraphs [0077] and [0263].
In the drawings:
	Amend FIG. 25 to change the reference characters “W3” and “W4” to “W3’ ” and “W4’ ” respectively, and add reference “Wmax” and line as shown in replacement sheet of FIG. 25 sent by Applicant’s electronic e-mail on February 10, 2022 attached. 
Reasons for Allowance
1.	Claims 1, 3-4, 7-10 and 13-15 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Representative claim 1 is allowed due to the following limitations in light of the specification and the drawings.  Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited MPEP § 2111.01.
a swing body (22) configured to be swingable; and 
a grip (23) arranged on an upper portion of the swing body (22), 
wherein the grip (23) includes:
a gripping portion (24) arranged to the one side;
an operating portion (25) arranged to an other side opposed to the one side and provided with an operation switch (30, 31, 32, or 130, 131, 132, 134, 135); 
an extending portion (26) extending backward from a lower portion of the gripping portion (24); and 
an anti-slip portion (28) arranged between a surface of the gripping portion (24) and a surface of the extending portion (26), 
wherein the surface of the gripping portion (24) includes a portion out of the anti-slip portion (28), and the anti-slip portion (28) has a surface whose friction coefficient is larger than that of the portion of the surface of the gripping portion (24) out of the anti-slip portion (28), 
wherein the extending portion (26) has: 
a rear portion (26A) extending backward from a lower portion of the gripping portion (24); and 
a side portion (26B) extending from an edge portion arranged to the one side of the gripping portion (24) toward the one side,
wherein the anti-slip portion (28) is arranged on both the rear portion (26A) and the side portion (26B),
	wherein the extending portion (26) extending from the lower portion of the gripping portion (24) has an extending width on the one side broader than an extending width on the other side,
	and wherein the extending portion (26) has a width (Wmax, FIG. 25, amended Spec. ¶¶ 258-259) being the widest at a boundary between the rear portion (26A) and the side portion (26B).  (Reference characters and emphases added) 

	At the outset, the written description makes clear that the terms “configured to” in the claims have a narrow meaning “made to” or “designed to” as seen in Pub. No. US 20200183441 of this application at, e.g., abstract and ¶ 5 et seq.  See the term “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (PTAB 2013).  
Second, the objections to the specification and claims set forth in the prior Office action (OA) on November 4, 2021 are withdrawn in view of Applicant’s amendments and arguments on pp. 13-15 of Am.  
With respect to the art rejection under 35 USC 103, the combination of Klein and Taniguchi or the combination of Yamauchi et al. in view of Taniguchi set forth on pp. 4-10 in the prior OA does not teach or suggest, inter alia, the limitations “the extending portion has a width being the widest at a boundary between the rear portion and the side portion” in claim 1. See also Applicant’s arguments on pp. 15-21 of Am.
  None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations required in claim 1.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
a.	Kosaki et al. (US 20210139089) teaches the extending portion widths W2 and W1 and the widest width of the extending portion in FIG. 9.   However, Kosaki’s claims 1-20 do not claim the widths of the extending portion as claimed in claim 1 of this application.  Thus, a rejection under nonstatutory double patenting is not warranted; and
b.	Inaoka et al. (EP 3132963 A2) teaches the extending portion 55 in FIG. 5.   However, Inaoka does not teach or suggest the widest width as claimed in claim 1.

Communication
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday-Friday, 9:00 AM ET – 6:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656